Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendments filed May 24, 2021.
Claims 35, 38-45, and 48-54 have been amended.
Claims 35-54 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Periyannan et al. (US Publication 2011/0283203 A1) in further view of Joch et al. (US Publication 2014/0181266 A1). 
	Regarding claim 35, Periyannan teaches a computer-implemented method for converting collaboration media, comprising: 
identifying a virtual room source media type for a virtual room source media associated with a virtual room … (VMR engine 102 allows participants to a video conference room to participate via all types of video conferencing endpoints ... VMR engine 102 converts and composes in real time the plurality of video conference feeds ... For a non-limiting example, inbound H.264 video can be converted into YUV420P)([0041-0099]; input media type (e.g. video format) for a virtual room is identified in the process of conversation); 
converting the virtual room source media to a first target media … (VMR engine 102 converts and composes in real time the plurality of video conference feeds from the participants to a VMR to a composite video and audio stream compatible with each of the video conference endpoints)([0055]; Figure 3 – a exemplary media processing node used to convert source media to target media is shown); and 
transmitting the first target media (The two (or more) compressed forms of the video streams listed above are transcoded by video transcoder 304 sent by distributed multicast video switch 306 using a multicast address on the network)([0059]).
Periyannan differs from the claim in that Periyannan fails to teach identifying a plurality of potential conversion rules for converting a source media type to a target media type associated with a client, wherein a set of evaluation criteria comprises a first evaluation criteria associated with a parameter of the client device and a second evaluation criteria associated with a transformation cost for converting the media type, determining for each potential conversion rule a first sub-score based on the first evaluation criteria and a second sub-score based on the second evaluation criteria, determining a score based at least part on the first and second sub scores, rating the rating potential conversion rules based on their scores, and selecting a conversion rule based on the rating. However, Joch discloses of identifying a plurality of potential conversion rules for converting a source media type to a target media type associated with a client (QoE Controller 110 is generally configured to select one control point from a set of control points during a control point evaluation process. A control point is set of attributes that define a particular operating point for a media session, which may be used to guide an encoder, such as encoder 155, and/or a transcoder, such as transcoder 105. The set of attributes that make up a control point may be transcoding parameters … Evaluator 170 is generally configured to evaluate a set of control points based on their ability to satisfy policy rules and constraints … Various combinations of candidate resolutions and candidate frame rates can be used to generate candidate control points. In this example, there are 36 such control points)([0065], [0078], and [0100]; a set of potential conversion rules (i.e. control points) are identified and evaluated), wherein a set of evaluation criteria comprises a first evaluation criteria associated with a parameter of the client device and a second evaluation criteria associated with a transformation cost for converting the media type (Predictor 180 may predict the “stall” bit rate by using some or all of the expected bit rate for a given control point ... the amount of data currently buffered on the client (from the Client Buffer Model module 125) ... To filter control points ... evaluator 170 may evaluate the estimated PQS for the control points based on parameters such as ... client device characteristics … various factors determining optimality of each control point in a system may be considered. Such factors may ... the amount of computational resources required in the system, and operator preferences expressed as a policy)([0072],[0083], and [0087]; criteria for evaluating control points include parameter of the client device (e.g. data buffered, device characteristics, bit rate, preference, etc.) and transformation cost (i.e. computational resources required)), determining for each potential conversion rule a first sub-score based on the first evaluation criteria and a second sub-score based on the second evaluation criteria (The computational resources required in the system may be computed using the number of output macroblocks per second … the QoE controller determines if the remaining control points from 210 satisfy a delivery quality target or other such stalling metric … control points that have an estimated bit rate that is at or near the bandwidth estimated to be available to the client on the network may be excluded … Table I illustrates example control points and associated parameter values to illustrate the scoring and ranking that may be performed by the evaluator 170 … Table III illustrates example control points where the operator has specified a strong preference to avoid frame rates below 15 fps)([0087], [0109], [0112], [0115], and [0121]; sub scores for each criteria are determined, an exemplary depiction of determined sub scores is shown in Table 1 and Table 3), (Evaluator 170 can repeat the PQS prediction steps for one or more (and typically all) of the remaining control points … Table I illustrates example control points and associated parameter values to illustrate the scoring and ranking that may be performed by the evaluator 170 … Table III illustrates example control points where the operator has specified a strong preference to avoid frame rates below 15 fps)([0107], [0115], and [0121], an exemplary depiction of determined scores for potential control points based on sub scores is shown in Table 1 and Table 3), rating the rating potential conversion rules based on their scores (control points are scored and ranked to select the best control point)([0113]), and selecting a conversion rule based on the rating (the evaluator 170 selects the control point with the best score)([0095]). The examiner notes, both Periyannan and Joch teach a method for providing media to remote devices. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having both Periyannan and Joch before them to modify the converting of Periyannan to include the identifying, determining, and selecting of Joch such that the method converts source media to a target media based on a rating of conversion rules which factor in scores for evaluation criterions. One would be motivated to make such a combination to provide the advantage of dynamically selecting an appropriate conversion rule ([0018]; Joch).
Regarding claim 36, Periyannan-Joch teach the computer-implemented method of claim 35, further comprising: 
selecting a transmission protocol, and wherein transmitting the first target media comprises transmitting using the transmission protocol (Periyannan - the conversion of the video conference feeds includes ... Communication protocols (e.g., H.323, SIP, XMPP, proprietary, etc.))([0051]).
Regarding claim 37, Periyannan-Joch teach the computer-implemented method of claim 35, further comprising: 
(Periyannan - In the example of FIG. 2, the flowchart 200 starts at block 202 where accepting from a plurality of participants a plurality of video conferencing feeds)([0040]; each participant’s feed (e.g. H.264 video) is received)) and one or more second evaluation criteria (Joch - QoE Controller 110 is generally configured to select one control point from a set of control points during a control point evaluation process)([0065]; for each stream transcoding parameters are identified); 
selecting a second conversion rule by rating one or more potential conversion rules based on the one or more second evaluation criteria (Joch - A second stage may include scoring and ranking of the set of the filtered control points that meet all constraints, that is, selecting the best control point based on certain optimization criteria)([0081]; a target media format is selected based on an evaluation of transcoding parameters); 
converting the client source media to a second target media based on the second conversion rule (Joch - At 325, the media session is encoded based on the initial control point. The media session may be encoded by an encoder, such as encoder 155)([0132]); and 
causing the second target media to be displayed through the virtual room (Periyannan - VMR engine 102 composes and renders the composite video and audio stream to closely match the capabilities of the video conferencing endpoint associated with each of the participants)([0054]; a composite stream including converted client media is transmitted though the virtual room).
Regarding claim 38, Periyannan-Joch teach the computer-implemented method of claim 35, further comprising: 
determining a change in the first set of evaluation criteria (Joch - The transcoder session controller 635 can re-evaluate and update the transcoder control data 638 throughout a media session ...  in response to changes in either the session policy data 634 or session quality data 642)([0187]); 
(Joch - The interval for re-evaluation can be much shorter than the prediction horizon used in the session quality analyzer. This permits setting QoE targets at beginning of a media session but also changing them throughout session lifetime))([0187]; transcoding parameters are continually evaluated and if appropriate an updated target media format is selected); and 
converting the virtual room source media to an updated first target media based on the updated first conversion rule (Joch - At 325, the media session is encoded based on the initial control point. The media session may be encoded by an encoder, such as encoder 155)([0132]).
Regarding claim 39, Periyannan-Joch teach the computer-implemented method of claim 35, wherein identifying the first set of evaluation criteria comprises identifying at least one of the parameter of the client device, a bandwidth, or the transformation cost (Joch - Policy rules and constraints 182 can be based on ... client device)([0044]).
Regarding claim 40, Periyannan-Joch teach the computer-implemented method of claim 35, wherein identifying the first set of evaluation criteria comprises identifying at least one of an application type, an application layout, a screen resolution, a media density, an audio sampling rate, or a device performance data (Joch - policy engine 115 may specify constraints associated with a transcoding action. Such constraints may include ... bit rate, resolution, frame rate, etc.)([0048]).
Regarding claim 41, Periyannan-Joch teach the computer-implemented method of claim 35, wherein the virtual room source media comprises media data associated with at least one of: an audio conference, a video conference, a shared desktop data exchange, a shared whiteboard data exchange, or a webcast (Periyannan - VMR engine 102 may also accommodate multimedia data streams/content accompanying the video conference feeds as part of the composite audio/video steam for collaboration, wherein multimedia data streams may include ... whiteboards, video streams and desktop screens)([0054]).
Regarding claim 42, Periyannan-Joch teach the computer-implemented method of claim 35, wherein converting the virtual room source media to the first target media comprises at least one of: adjusting image formats, converting text into speech, or converting speech into text (Periyannan - inbound H.264 video can be converted into YUV420P)([0099]).
Regarding claim 43, Periyannan-Joch teach the computer-implemented method of claim 36, wherein selecting the transmission protocol comprises at least one of: selecting a session initiation protocol (SIP), an H.323 protocol, a hypertext transfer protocol (HTTP), or a WebRTC protocol (Periyannan - VMR engine 102 will facilitate point-to-point calls between two disparate endpoints such as a Skype client and a standards-based H.323 endpoint)([0053])).
Regarding claim 44, Periyannan-Joch teach the computer-implemented method of claim 37, wherein the client source media comprises media data associated with at least one of: an audio conference, a video conference, a shared desktop data exchange, a shared whiteboard data exchange, or a webcast (Periyannan - VMR engine 102 may also accommodate multimedia data streams/content accompanying the video conference feeds as part of the composite audio/video steam for collaboration, wherein multimedia data streams may include ... whiteboards, video streams and desktop screens)([0054]).
Regarding system claims 45-54, the claims generally correspond to computer-implemented method claims 35-44, respectively, and recite similar features in system form; therefore the claims are rejected under similar rational. 



Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive.
Regarding claims 35 and 45, the applicant argues that Joch does not teach “determining a first sub-score based on the first evaluation criteria, the first evaluation criteria associated with a parameter of the client device”, “determining a second sub-score based on the second evaluation criteria, the second evaluation criteria associated with a transformation cost for converting the media type”, “determining a score based at least part on the first and second sub scores”, and “rating the rating potential conversion rules based on their scores”; the examiner respectfully disagrees.  
Joch discloses of identifying a plurality of potential conversion rules (i.e. control points) for converting a source media type to a target media type associated with a client “QoE Controller 110 is generally configured to select one control point from a set of control points during a control point evaluation process. A control point is set of attributes that define a particular operating point for a media session, which may be used to guide an encoder, such as encoder 155, and/or a transcoder, such as transcoder 105. The set of attributes that make up a control point may be transcoding parameters … Evaluator 170 is generally configured to evaluate a set of control points based on their ability to satisfy policy rules and constraints … Various combinations of candidate resolutions and candidate frame rates can be used to generate candidate control points. In this example, there are 36 such control points” ([0065], [0078], and [0100]). In particular, Joch states each control points is evaluated based on parameter of the client device (e.g. data buffered, device characteristics, bit rate, preference, etc.) and transformation cost (i.e. computational resources required) “Predictor 180 may predict the “stall” bit rate by using some or all of the expected bit rate for a given control point ... the amount of data currently buffered on the client (from the Client Buffer Model module 125) ... To filter control points ... evaluator 170 may evaluate the estimated PQS for the control points based on parameters such as ... client device characteristics … various factors determining optimality of each control point in a system may be considered. Such factors may ... the amount of computational resources required in the system, and operator preferences expressed as a policy” ([0072], [0083], and [0087]). Specifically, Joch determines sub scores for each criteria “The computational resources required in the system may be computed using the number of output macroblocks per second … the QoE controller determines if the remaining control points from 210 satisfy a delivery quality target or other such stalling metric … control points that have an estimated bit rate that is at or near the bandwidth estimated to be available to the client on the network may be excluded … Table I illustrates example control points and associated parameter values to illustrate the scoring and ranking that may be performed by the evaluator 170 … Table III illustrates example control points where the operator has specified a strong preference to avoid frame rates below 15 fps” ([0087], [0109], [0112], [0115], and [0121];  an exemplary visual depiction of determined sub scores is shown in Table 1 and Table 3). Joch further discloses of determining a score for potential control points based on sub scores “Evaluator 170 can repeat the PQS prediction steps for one or more (and typically all) of the remaining control points … Table I illustrates example control points and associated parameter values to illustrate the scoring and ranking that may be performed by the evaluator 170 … Table III illustrates example control points where the operator has specified a strong preference to avoid frame rates below 15 fps” ([0107], [0115], and [0121], an exemplary depiction of determined scores for potential control points based on sub scores is shown in Table 1 and Table 3), rating (i.e. ranking) the rating potential conversion rules based on their scores “control points are scored and ranked to select the best control point” ([0113]), and selecting a conversion rule based on the rating “the evaluator 170 selects the control point with the best score” ([0095]).



Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus converting media based on criterions scores.
20080144501A1
20130304934A1
8718145B1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145